Order filed April 10, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                 _______________

                              NO. 14-14-00119-CV
                               ______________

                   IN RE EDWARD R. NEWSOME, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-24410


                                   ORDER

      This court issued its opinion in this case on February 13, 2014. Texas Rule
of Appellate Procedure 49.1 provides for the filing of a motion for rehearing within
fifteen days after a court of appeals’ judgment or order is rendered. Tex. R. App.
Proc. 49.1. Relator timely filed his motion for rehearing on February 27, 2014.
This court denied relator’s motion for rehearing on March 11, 2014. Relator filed a
motion for rehearing en banc on April 7, 2014, more than 15 days after this court’s
denial of relator’s timely-filed motion for rehearing. See Tex. R. App. P. 49.7.

      “A court of appeals may extend the time for filing a motion for rehearing or en
banc reconsideration if a party files a motion complying with Rule 10.5(b) no later
than 15 days after the last date for filing the motion.” Tex. R. App. P. 49.8. A
party seeking an extension of time in the court of appeals is required to file a motion
specifically stating the facts that reasonably explain the need for an extension. Rios
v. Calhoon, 889 S.W.2d 257, 259 (Tex. 1994); see also Tex. R. App. P.
10.5(b)(1)(C) (requiring motion to extend time to include facts relied on to
reasonably explain the need for an extension). No motion for extension of time was
filed in this case, however.

      The Texas Supreme Court has consistently treated minor procedural mistakes
with leniency to preserve appellate rights. See Verburgt v. Dorner, 959 S.W.2d
615, 616−17 (Tex. 1997) (implying extension of time when a party perfects an
appeal in good faith within the 15-day period for filing an extension). Thus, a
motion for extension of time can be implied when a motion for rehearing en banc is
filed within the 15-day period for filing a motion for extension of time if the
appellant thereafter files a motion complying with Rule 10.5(b)(1) that contains a
reasonable explanation to support the late filing. See Houser v. McElveen, 243
S.W.3d 646, 647 (Tex. 2008); see also Miller v. Greenpark Surgery Ctr. Assoc.,
Ltd., 974 S.W.2d 805, 807 (Tex. App.—Houston [14th Dist.] 1998, no pet.)
(implying extension but requiring reasonable explanation).

      Accordingly, unless relator files with the clerk of this court a motion that
complies with Texas Rule of Appellate Procedure 10.5(b)(1) and provides a
reasonable explanation for the late filing of the party’s motion for rehearing en banc
within 10 days of the date of this order, the court will deny the motion for rehearing
en banc as untimely.

                                   PER CURIAM


                                          2